 In the Matter of THE PURE OIL COMPANY (HEATH REFINERY),EMPLOYERandOIL WORKERS INTERNATIONAL UNION, LOCAL 501,C. I. 0., PETITIONERCase No. 8-R-2547SUPPLEMENTAL DECISIONORDER SETTING ASIDE DIRECTION OF ELECTIONANDSECOND DIRECTION OF ELECTIONDecember 24, 194'7On August 21, 1947, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled. proceeding'On August 28, 1947, the Board issued an Amendment to Directionof Election, extending the time for holding the election to a periodof 90 days.On November 13, 1947, the Petitioner filed a motion,requesting that the Board reconsider the unit heretofore found ap-propriate for employees of the Employer, and further extend thetime for holding the election for disposition of its motion.OnNovember 17, 1947, the Employer filed a reply to the motion 2 OnNovember 20, 1947, the Board issued an order postponing the electionindefinitely.In the Decision and Direction of Election, noted above, the Boardfound that all production and maintenance employees at the Em-ployer'sHeath Refinery, including guards, testers and trainees inthe laboratory, loaders, A-400 shiftbreakers, and handymen, but ex-cluding office and clerical employees, chemists and special testers inthe laboratory, and all supervisory employees, constituted a unit ap-propriate for the purpose of collective bargaining.The Petitionerin its motion urges that, in view of the recent amendments to theNational Labor Relations Act, the Board amend this unit (1) by1 74 N. L. R. B 1382.2The Employer,inter alla,contends that in the absence of compliance by the Petitionerwith the provisions of Section 9 (f), (g), and(h) of the Act, as amended,the Board iswithout jurisdiction to entertain the Petitioner's motion. Inasmuch as the Petitioner hascomplied with the requirements of the Act,we find no merit in the Employer's contention.75 N. L.R. B., No. 78.658 THE PURE OIL COMPANY659 °excluding guards from a unit of production and maintenance em:ployees and from possible representation by a labor organization ad-mitting to membership employees other than guards; (2) by excludingtesters and trainees in the laboratory, who the Petitioner alleges areprofessional employees, from a unit of non-professional employees inthe absence of a showing that a majority of such employees desiresinclusion in this unit; and (3) by excluding A-400 shiftbreakers fromthe unit on the ground that persons in this category tire supervisors,and not therefore employees within the meaning of the Act 3 ThePetitioner further urges that the Board erred in including an "office"employee in the production and maintenance unit.The Employerconcedes that guards, who the Employer and the Petitioner agreed atthe hearing should be included in the unit, are, under the recent amend-ments to the Act, properly to be excluded therefrom, but contendsthat the unit found appropriate by the Board in its original decisionis otherwise the appropriate bargaining unit for its employees. Inview of the recent amendments to the Act respecting guards, we willaThe Petitioner refers particulaily to the following provisions of the Act as amended :"Sec 2 (3) The term 'employee' shall include any employeebut shall not in-clude . . . any individual employed as a supervisor""See. 2 (11) The term 'supervisor' means any individual having authority, in theinterest of the employei, to hive, transtei suspend, lav off, recall, promote, discharge,assign reward or discipline other employees, or responsibility to direct them, or to adjusttheir giievances, or effectively to recommend such action, if in connection a ith the fore-going the exeicisc of such .uithoiit} is not of a ineiely routine or clerical Hattie, butrequires the use of independent judgment ""Sec 2 (12) The teini 'piofesional eniplovee' means-"(a) any employee engaged in work (i) predominantly intellectual and varied incharacter as opposed to routine mental, manual, mechanical, or physical work , (n)involving the consistent exeicise of discretion and judgment in its performance , (in)of such a character that the output produced or the result accomplished cannot bestandardized in relation to a green peirod of time, (iv) requiting knowledge of anadvanced type in a field of science or-learning customarily acquired by a prolongedcourse of specialized intellectual instruction and study in an institution of higherlearning or a hospital, as distinguished from it general academic education or froman apprenticeship or from training in the performance of routine mental, manual, orphysical processes , or"(b) any employee, who (i) has completed the courses of specialized intellectualinstruction and study described in clause (iv) of paragraph (a), and (ri) isperform-ing related work under the supervision of a professional person to qualify himself tobecome a piofessional employee as defined in paragraph (a) ""Sec 9 (b) The Board shall decide in each case whether, in order to assure to employeesthe fullest freedom in exercising the rights guaranteed by this Act, the unit appropriatefor the purposes of collective bargaining shall be the employer unit, craft unit, plant unit,or subdivision thereof: PROVIDED, That the Board shall not (1) decide that any unitis appiopriate for such purposes if such unit includes both professional employees andemployees who are not professional employees unless a majority of such professionalemployees vote for inclusion in such unit, . . or (3) decide that any unit is appropriatefor such purposes if it includes, together with other employees, any individual employedas a guard to enforce against employees and other persons rules to protect property of theemployer or to protect the safety of persons on the employer's premises ; but no labororganization shall be certified as the representative of employees in It bargaining unitof guards if such organization admits to membership, or is affiliated directly or indirectlywith an organization whichadmitsto membership, employees other than guards."766972-43-vol 75-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDamend our unit finding to exclude guards from the unit of productionand maintenance employees at the Employer's Health Refinery.The record in this proceeding, however, clearly establishes thattesters and trainees in the laboratory, distinguished from chemists andspecial testers in the laboratory, are not "professional" employeeswithin the meaning of Section 2 (12) of the Act, and that A-400 shift-breakers are not "supervisors" within the meaning of Section 2 (11)of the Act.For this reason we shall make no change in the unitplacement of testers and trainees in the laboratory and A-400 shift-breakers.For the reasons set forth in our original decision, we findthat Ray Fenner, as a loader, is properly included in the unit despitehis clerical duties.The amended appropriate unitWe find that all production and maintenance 4 employees at theEmployer's Heath Refinery, including testers and trainees in thelaboratory, loaders ,5 A-400 shiftbreakers, and handymen, but exclud-ing guards, office and clerical employees, chemists and special testersin the laboratory, and all supervisors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.The determination of representativesIn view of the time that has elapsed since the issuance of the origi-nal Decision and Direction of Election on August 21, 1947, we shallset aside our Direction of Election,as amended,and shall issue aSecond Direction of Electionwitha current eligibility date in orderthat employees recently hired at the Heath Refinery be eligible toparticipate in the choice of a bargaining representative.ORDERIT is IFERE13Y ORDERED that the Direction of Election issued onAugust 21, 1947, and amended on August 28 and November 20, 1947,be, and it hereby is, vacated and set aside.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Pure Oil Company,(Heath Refinery), Newark, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days"Including Corwin Jones.5Including Ray Fenner. THE PURE OIL COMPANY661from the date of this Second Direction, nuclei- the direction andsupervision of the Regional Director for the Eighth Region, subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the amended unit,found appropriate above, who were employed during the pay-rollperiod immediately preceding the date of this Second Direction, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Oil WorkersInternational Union, Local 501, C. I. 0., or by Oil Refinery Employ-ees' Independent Association, for the purpose of collective bargaining,,or by neither.-